In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                   No. 07-16-00235-CV


                    BRIGHT LAND & CATTLE, LLC, APPELLANT

                                            V.

     PG-M INTERNATIONAL, LLC, PG-M INTERNATIONAL OPERATING, LLC,
                AND MATRA PETROLEUM U.S.A., APPELLEES

                          On Appeal from the 100th District Court
                                   Carson County, Texas
                 Trial Court No. 11430, Honorable Stuart Messer, Presiding

                                  September 14, 2016

                            MEMORANDUM OPINION
                  Before CAMPBELL and HANCOCK and PIRTLE, JJ.


      On September 8, 2016, appellant, Bright Land & Cattle, LLC, filed a motion to

dismiss its appeal that complies with the requirements of Texas Rule of Appellate

Procedure 42.1(a)(1). No decision of this Court having been delivered to date and

without passing on the merits of the appeal, we grant the motion and dismiss appellant’s

appeal. See TEX. R. APP. P. 42.1(a)(1). Because appellant’s motion does not address

costs, costs will be taxed against appellant. See TEX. R. APP. P. 42.1(d). If dismissal
will prevent appellees from seeking relief to which they would otherwise be entitled, the

Court directs appellees to file a timely motion for rehearing. No motion for rehearing

from appellant will be entertained.




                                               Mackey K. Hancock
                                                   Justice




                                           2